Citation Nr: 0509531	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-26 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO rating decision which granted 
service connection for diabetes mellitus and assigned a 20 
percent rating, effective from September 10, 2001.  

In May 2004, the veteran testified at a videoconference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  At that time, he claimed entitlement to service 
connection for a heart disability.  This issue is not before 
the Board and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran requires daily oral medication and a 
restricted diet to manage his diabetes mellitus.  He does not 
require the use of insulin therapy or regulation of 
activities.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.119, Diagnostic Code 7913 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating . Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In the appealed January 2003 rating decision, the RO granted 
service connection for type II diabetes mellitus on the basis 
of presumptive service connection due to herbicide exposure 
in Vietnam.  A 20 percent evaluation was assigned, effective 
from September 10, 2001, using criteria found at 38 C.F.R. 
Section 4.119, Diagnostic Code 7913.  Under this diagnostic 
code, a 20 percent evaluation is assigned when there is 
evidence of diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted when 
there is evidence of the requirement of insulin, a restricted 
diet, and regulation of activities.  

VA treatment records dated in September 2001 show that the 
veteran had a recent onset of diabetes mellitus and was 
prescribed Glipizide on a daily basis.  He was also counseled 
to reduce his caloric intake and increase physical activity 
for weight reduction, improved physical health, and better 
diabetes control.  There is no reference to the need for 
insulin or restricted activity.

A review of VA treatment records, two statements from a 
private physician, and the veteran's May 2004 testimony 
before the Board reveals no evidence that the veteran takes 
insulin for his diabetes mellitus.  Additionally, there is no 
indication that the veteran requires any particular 
regulation of activities in manage his diabetes.  On the 
contrary, VA treatment records show that the veteran was 
repeatedly advised by VA physicians to increase his physical 
activity for better diabetes control and that he walked every 
morning.  In April 2003, it was noted that the veteran was 
more physically active than before.  Thus, the disability 
picture portrayed in the medical evidence and by the 
veteran's testimony more nearly approximates the criteria for 
a 20 percent rating rather than for a 40 percent rating.  

The Board notes that the veteran claimed that he submitted a 
private physician's note dated in December 2002 which 
contained an error.  He claimed that he submitted the 
corrected copy of the private physican's note dated in 
January 2003 and that the RO had not considered this 
corrected copy.  In that regard the Board notes that the 
original copy dated in December 2002 indicated that the 
veteran had cardiovascular complications that were directly 
due to diabetes mellitus.  In a corrected copy of the 
physician's statement, dated in January 2003, it was noted 
that the veteran had visual and cardiovascular complications 
directly due to diabetes mellitus as well as hypoglycemia and 
hyperlipidemia.  The record reflects that the RO did consider 
the corrected physician's statement in the August 2003 
statement of the case.  Moreover, the Board notes that this 
physician's statement does not support a grant of a 40 
percent rating for diabetes mellitus because, again, it does 
not show that he uses insulin or has regulation of his 
activities.

The evidence as a whole demonstrates that the veteran's 
diabetes mellitus is no more than 20 percent disabling.  
Moreover, in this case involving an initial rating on the 
granting of service connection, the evidence shows that 
diabetes mellitus has been no more than 20 percent disabling 
since the effective date of service connection; thus higher 
"staged ratings" are not warranted during any time since the 
effective date of service connection.  Fenderson v. West, 12 
Vet.App. 119 (1999). As the preponderance of the evidence is 
against a higher rating for diabetes mellitus, the benefit-
of-the-doubt rule is inapplicable, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. at 55.

With regard to whether the veteran may be entitled to 
consideration of his claim on an extraschedular basis under 
38 C.F.R. Section 3.321(b)(1), the Board notes that it does 
not have the authority to assign an extraschedular rating in 
the first instance, and under the circumstances of the 
present case there is no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 337 
(1996).  Extraschedular ratings under 38 C.F.R. Section 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case as there is no evidence of 
hospitalization due to diabetes mellitus and the veteran 
reported that he no longer worked because of his heart 
condition as opposed to his service-connected diabetes 
mellitus.  Thus, the Board finds that it is not impractical 
to use the regular schedular rating standards in this case.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent him notice letters in December 
2002 and October 2003.


B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

The record reflects that VA obtained VA treatment records for 
the veteran and that there were no additional records 
identified to be obtained.  In fact, in October 2003, the 
veteran stated that he did not have any additional evidence 
to substantiate his claim.  

With regard to a VA examination, the Board notes that the 
veteran was scheduled for a VA examination in 2003, but there 
is a notation that he refused the examination.  Although the 
veteran testified before the Board that he would be willing 
to report for a future VA examination, if necessary, the 
Board finds that such an examination is not necessary to make 
a decision on this claim because there is sufficient medical 
evidence of record for the Board to adjudicate this claim.  
Specifically, because the medical evidence of record would 
have to show that the veteran requires insulin, restricted 
diet, and regulation of activities in order for a higher 
rating to be assigned and the veteran himself has testified 
that he does not require insulin or regulation of activity 
due to his diabetes, the Board finds that further development 
of the medical record is not likely to yield evidence to show 
entitlement to a higher rating.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran in this matter.




ORDER

A rating higher than 20 percent for diabetes mellitus is 
denied.



	                        
____________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


